MEMORANDUM**
Appellant Joan Elizabeth (“Elizabeth”) appeals the district court’s denial of her motion for leave to file a second amended complaint asserting theories of recovery for breach of the implied covenant of good faith and fair dealing under California common law. Elizabeth did not address any claims against re-insurer Reliastar Life Insurance Company (“Reliastar”) in her opening brief. Therefore those claims are waived. Arpin v. Santa Clara Valley Transp. Agc’y, 261 F.3d 912, 919 (9th Cir.2001).
Elizabeth’s asserted state law claims are preempted by the Employee Retirement Insurance Security Act of 1974 (ERISA). Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 57, 107 S.Ct. 1549, 95 L.Ed.2d 39 (1987); Kanne v. Conn. Gen. Life Ins. Co., 867 F.2d 489, 493 (9th Cir.1988) (as amended). The district court did not abuse its discretion in denying leave to amend to assert futile claims. Simon v. Value Behavioral Health, Inc., 208 F.3d 1073, 1084 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.